                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION

Melvin Monroe Lambert,                         Civil Action No. 1:18-cv-520-TLW

              Plaintiff,

       v.
                                                               Order
Centerra Group, Inc., United Professional
Pro-Force of Savannah River Local 125,

              Defendant.



      Plaintiff brings this action pursuant to 42 U.S.C. § 1981, alleging that

Defendant discriminated and retaliated against him because of him race. He also

asserts state law claims for breach of contract, civil conspiracy, and negligent

supervision. ECF No. 1. This matter now comes before the Court for review of the

Report and Recommendation (Report) filed by United States Magistrate Judge Paige

Gossett, ECF No. 51. In the Report, the Magistrate Judge recommends that

Defendant’s Motion for Summary Judgment, ECF No. 36, be granted. The Plaintiff

filed objections to the Report. ECF No. 53. The Defendant replied to the objections.

ECF No. 54. This matter is ripe for disposition.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained therein. 28 U.S.C. § 636




                                          1
       In light of this standard, the Court has carefully reviewed the Report,

objections thereto, the relevant filings, and the applicable law. After careful

consideration, the Court accepts the detailed legal analysis by the Magistrate Judge.

       The Court will highlight certain facts important to its decision to accept the

detailed Report submitted by the Magistrate Judge:

          1. The Plaintiff entered into a last chance agreement based on improper

              conduct toward a female employee (R. at 2);

          2. In January 2017, the Plaintiff was disciplined for being inattentive at

              his duty station—allegedly for sleeping (R. at 2);

          3. While the Plaintiff contends he was reading not sleeping, he conceded

              in his testimony at the arbitration hearing that he was inattentive, and

              discharged for “inattention to duty of a more serious nature.” (R. at 3, n.

              3).

       Certain language in the Report warrants inclusion in this Order. The Court

notes the analysis by the Magistrate Judge concluding that Plaintiff “Lambert cannot

show that Centerra’s proffered reason for his termination—inattention to duty—was

a pretext for retaliation.” (R. at 13). Further, the Report states the Plaintiff offers “no

evidence that the individuals who decided to terminate him did not honestly believe

he was inattentive to duty.” Id. The Report also states that “Centerra has

painstakingly explained, applying Fourth Circuit law, why those proffered

comparators are not meaningful…many of the employees identified by Lambert…are

themselves African American.” (R. at 11-12).



                                            2
      While it is unfortunate that the Plaintiff lost his position after many years of

employment, the Plaintiff’s objections to the Report do not offer facts that change the

analysis or conclusions reached by the Magistrate Judge that the reason for

termination was inattention to duties as a security officer in Centerra’s protective

force at the Savannah River Site. The facts do not show an unlawful motive was the

basis for termination.

      The Court has also carefully reviewed the additional briefing in this case in

light of the analysis set forth in the Report from the Magistrate Judge. For the

reasons stated in the Report and herein, the Plaintiff’s objections are overruled, the

Court hereby ACCEPTS the Report, ECF No. 51, and Defendant’s Motion for

Summary Judgment, ECF No. 36, is GRANTED.

      IT IS SO ORDERED.


                                              ___s/Terry L. Wooten_________
                                                Senior United States District Judge
March 6, 2020
Columbia, South Carolina




                                          3
